Citation Nr: 0333785	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-14 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from March 1981 to March 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
RO, which, in pertinent part, denied the remaining benefit 
sought on appeal.  It is noted that while the veteran's 
appeal initially included claims of service connection for 
back and bilateral hand disorders, these claims were denied 
in a November 2001 decision of the Board, and are no longer 
in appellate status.  In November 2001, the Board also 
remanded the instant claim for development which has since 
been completed.  


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence and 
information needed to substantiate her claim on appeal, 
obtained all relevant and available evidence identified by 
the veteran, and provided her an appropriate VA eye 
examination, all in an effort to assist her in substantiating 
her claim for VA compensation benefits.  

2.  No chronic eye disorder is shown in service, including on 
examination on May 27, 1981, when the veteran was seen for a 
reported cigarette burn injury, and at separation from 
service.  

3.  The medical opinion evidence of record demonstrates that 
it is "extremely unlikely," and less likely than not, that 
any current eye disorder is related to the veteran's prior 
military service.  


CONCLUSION OF LAW

A chronic eye disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, and Part 4, § 4.9 
(2003).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

On November 9, 2000, President Clinton signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Notice of VCAA was given by the Board in a 
November 2001 Remand, and both a November 2001 RO letter to 
the veteran and the May 2003 supplemental statement of the 
case (SSOC) complies with VCAA, as detailed below.  

First, VA advised the veteran and his representative of the 
sort of information and evidence needed to substantiate and 
complete her claim on appeal.  38 U.S.C.A. §§ 5102 and 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  The veteran was 
informed that what was required was medical evidence of a 
current diagnosis of a chronic eye disorder, as well as 
medical evidence of a nexus between her current diagnosis and 
her prior service.  Second, VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  The November 2001 letter and SSOC set forth the 
requirements of the VCAA, with citation to 38 C.F.R. § 3.159, 
regarding VA's responsibilities with respect to identifying 
and obtaining evidence in support of the claim, and 
specifically informed the veteran of her responsibility to 
identify evidence in support of her claim, and that VA would 
obtain any records she identifies.  She has not identified 
any additional records.  The SSOC also explained that VA 
would make reasonable efforts to help her get evidence such 
as medical records, employment records, etc., but that she 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  Furthermore, it 
appears from the contentions and arguments presented by the 
veteran that she is fully aware of the relevant law and 
evidence germane to her claim and issue on appeal, and she is 
aware, as well, of the responsibilities that both she and VA 
share with respect to the development of her claim.  She was 
afforded a VA eye examination in April 2003, which included a 
review of her VA claims file.  Therefore, the Board finds 
that VA's duty to notify has been satisfied with regard to 
the specific set of circumstances of this case.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Charles 
v. Principi, 16 Vet. App. 370 (2002). 

Finally, from review of the claims file, there does not 
appear to be any missing information or other evidence that 
has not been accounted for in the RO's notification actions 
taken in connection with the appellate development and review 
of this claim.  In light of the nature of this claim, and as 
it is shown that all relevant records have been obtained, the 
Board finds that additional efforts to assist within the 
letter and spirit of the VCAA are not required.  Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of 
the result in a particular case; such adherence would result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  It appears that VA has done 
everything reasonably possible to notify and assist the 
veteran, and further delay of the appellate review of this 
case by the Board would serve no useful purpose.  
Accordingly, in the circumstances of this case, additional 
efforts in accordance with the VCAA would serve no useful 
purpose.  Soyini, 1 Vet. App. 540, 546 (1991).

II.  Service Connection for an Eye Disorder

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

The veteran is not seeking service connection for her 
decreased visual acuity, but rather claims that she injured 
her eye in 1981 when a cigarette burned her right tear duct, 
causing residual disability.  She asserts that she has 
residual decreased vision and blurriness, chronic dry eyes, 
an inability to produce tears in the right eye, and resulting 
headaches.  

The Board initially notes that defective distant vision, 
known commonly as refractive error of the eye, is not a 
disease or injury within the meaning of applicable VA 
statutes and regulations so as to warrant service connection.  
38 C.F.R. § 3.303(c).  Accordingly, the aspect of the claim 
on appeal as to the veteran's defective vision due to 
refractive error of the eye must be denied at the onset by 
operation of law, namely, § 3.303(c).  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

Service medical records dated from March 1981 to March 1985 
do not support the veteran's claim and assertions on appeal.  
On pre-induction physical examination in February 1981, just 
prior to her entry into service in March 1981, the veteran 
reported a positive history of "eye trouble" and history of 
wearing glasses prior to her entry into service.  Oh physical 
examination she was wearing glasses, with uncorrected distant 
vision of 20/100, bilaterally, corrected to 20/70 in the 
right eye, and 20/25 in the left eye.  In March 1981 her eye 
glass prescriptions were changed.  Additionally, and more 
significantly, the veteran first disclosed a medical history 
of right eye "lazy eye" from the age of 8.  She also 
reported a history that this right eye condition gets worse 
when in bright sunlight.  The veteran was provided an 
ophthalmology clinic appointment on May 27, 1981, following a 
reported burn injury involving a cigarette butt that 
accidentally burned an area of her right eye.  The veteran 
reported some blurry vision since the accident.  Physical 
examination of the eye was "unremarkable."  Notation was 
make of a history of right lazy eye.  The eye was thought to 
be healing well.  The veteran was next seen in January 1983 
with complaints of blurry right eye vision.  Notation was 
made that she had stopped using her eye glasses.  Her eye 
glasses prescriptions were changed.  On separation 
examination in February 1985, continued decreased distant 
vision was noted as 20/200 in the right, corrected to 20/100, 
and 20/100 in the left, corrected to 20/30.  The veteran had 
multiple complaints not relating to her vision.  The examiner 
made notation that she continued to wear prescription eye 
glasses.  

The post-service medical evidence shows complaints of puffy 
eye lids, without diagnosis, on examinations in November 1999 
and January 2000.  Notation was made of a history of nicotine 
dependence.  

On VA eye examination in April 2003, the veteran's VA claims 
file and documented clinical history was reviewed.  The 
examiner noted the veteran's complaints of an in-service 
right eye cigarette burn injury, with claimed residuals of 
right eye blurriness, dry eye, headaches, a lack of tear 
production, and photophobia, as well as a burning and 
throbbing pain above the right eyelid.  The veteran reported 
that she does not wear glasses or contact lenses, and does 
not take eye drops.  A history of lazy eye and use of eye 
glasses from the age of 8 years old was also noted.  She also 
recalled a history of amblyopia therapy with an eye patch as 
a child, with some improvement.  The assessment was likely 
amblyopia of the right eye, without significant finding on 
examination.  It was opined that the history of eye patching 
for amblyopia is the most likely explanation for her 
decreased vision in that eye.  The examiner gave the medical 
opinion that the decreased vision in the right eye could not 
be explained by an injury  with a cigarette as there is no 
opacification of the cornea and no significant damage to the 
anterior segment structures of the eye, or the surrounding 
ocular tissues.  In fact, the examiner emphasized that the 
tear drainage system in the right eye appeared intact without 
significant scarring of either the skin or the puncta of the 
inferior or superior lacrimal canaliculus.  The examiner 
opined that the veteran's amblyopia is the "most likely 
cause" of the veteran's decreased vision, and it was further 
opined that it is "extremely unlikely" that the veteran's 
current eye or visual disability is related to her prior 
military service.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the fair preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the results of the 
April 2003 VA eye examination, as well as the service medical 
records, are of such weight as to create a fair preponderance 
against the claim, as set forth above.  Accordingly, 
reasonable doubt is not for application.  

In finding so, the Board gives all due consideration to the 
veteran's assertions and contentions on appeal.  While the 
veteran is competent to provide evidence of observable 
symptoms, the Court has long determined that the lay 
statements and opinions of veterans are not competent to 
attribute any symptoms to a given diagnosis.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  The veteran's numerous 
lay assertions amount to no more than her medical speculation 
as to diagnosis and nexus opinion-that she injured her eye 
chronically in service, that she has current residuals of the 
May 1981 cigarette burn injury of the right eye, and that her 
current right and left eye symptomatology are due to her  
prior military service, or an incident in service.  As a lay 
person, however, such statements of the veteran are not 
probative of having incurred a chronic eye disorder or injury 
in service, and she is not competent to offer a medical nexus 
opinion.  Id. Rather, the April 2003 VA examiner's qualified 
medical opinion is more probative, and this opinion weigh 
heavily against the claim on appeal.  The claim is denied as 
against a fair preponderance of the evidence of record, as 
detailed above.  




ORDER

The claim of entitlement to service connection for a chronic 
eye disorder is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



